Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 02/17/2022. Claims 1, 10, and 19 have been amended. Claims 1-19 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Kathy A. Wojtalewicz (Reg. No.: 64,266) on 05/19/2022 at 202-534-3877.

In claims:

Please replace claims 1, 8, 10, 17, and 19 with the amended claims 1, 8, 10, 17, and 19. 








Amendments to the Claims:

	1. (currently amended) A method of optimizing transmission of requests for updated content from external data sources, comprising:
storing, at an intermediation server, a data object containing initial content received from at least one of the external data sources and associated with an expiry time;
storing, at the intermediation server, a set of optimization parameters;
obtaining an instruction at the intermediation server to request updated content corresponding to the data object;
in response to obtaining the instruction, selecting, based on the optimization parameters and the expiry time, between transmitting and suppressing a request for updated content from the external data sources, wherein the selecting includes:
(i) identifying current trend data corresponding to the initial content,
(ii) comparing the current trend data to historical trend data, and
(iii) when the current trend data and the historical trend data match, selecting between transmitting and suppressing the request for updated content based on the historical trend data;
when transmission of an update request is selected, transmitting at least one update request to at least one of the external data sources based on the initial content and the optimization parameters; and
in response to transmitting the at least one update request, receiving and storing respective sets of updated content from the external data sources.

8. (currently amended) The method of claim 1, wherein the optimization parameters include the historical trend data corresponding to the initial content.

10. (currently amended) An intermediation server, comprising:
a memory storing (i) a data object containing initial content received from one or more external data sources and associated with an expiry time, and (ii) a set of optimization parameters;
a communications interface; and
a processor connected with the communications interface and the memory, the processor configured to:
obtain an instruction at the intermediation server to request updated content corresponding to the data object;
in response to obtaining the instruction, select, based on the optimization parameters and the expiry time, between transmitting and suppressing a request for updated content from the external data sources, wherein the selection includes:
(i) identifying current trend data corresponding to the initial content,
(ii) comparing the current trend data to historical trend data, and
(iii) when the current trend data and the historical trend data match, selecting between transmitting and suppressing the request for updated content based on the historical trend data;
when transmission of an update request is selected, transmit at least one update request to at least one of the external data sources based on the initial content and the optimization parameters; and
in response to transmitting the at least one update request, receive and store respective sets of updated content from the external data sources.

17. (currently amended) The intermediation server of claim 10, wherein the optimization parameters include the historical trend data corresponding to the initial content.

19. (currently amended) A non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an intermediation server to:
store (i) a data object containing initial content received from one or more external data sources and associated with an expiry time, and (ii) a set of optimization parameters;
obtain an instruction at the intermediation server to request updated content corresponding to the data object;
in response to obtaining the instruction, select, based on the optimization parameters and the expiry time, between transmitting and suppressing a request for updated content from the external data sources, wherein the selection includes:
(i) identifying current trend data corresponding to the initial content,
(ii) comparing the current trend data to historical trend data, and
(iii) when the current trend data and the historical trend data match, selecting between transmitting and suppressing the request for updated content based on the historical trend data;
when transmission of an update request is selected, transmit at least one update request to at least one of the external data sources based on the initial content and the optimization parameters; and
in response to transmitting the at least one update request, receive and store respective sets of updated content from the external data sources.






Allowable Subject Matter
4. 	Claims 1-19 are allowed.
	The closest prior art, US Patent Pub. No. 2017/0046732 A1: of Elmachtoub et al. (hereinafter Elmachtoub) teaches a machine to learn to offer personalized promotions over a network is provided, a promotion optimization engine may take logit models and their confidence measures, and compute the acceptance probability of each promotion based on the customer and product features. A target promotion may be determined based on an objective function; wherein the closest prior art, US Patent Pub. No.: 2001/0054020 A1 of Barth et al. (hereinafter Barth) teaches a method and apparatus are provided for a dynamic information connection engine. User actions are detected on at least one client system. In response, a determination is made whether the user is searching for supported information. When the user is searching for supported information, information is extracted electronically from third party web sites, direct supplier connections, and intermediate databases.
  Also, Elmachtoub and Barth fail to teach selecting, based on the optimization parameters and the expiry time, between transmitting and suppressing a request for updated content from the external data sources, wherein the selecting includes: (i) identifying current trend data corresponding to the initial content, (ii) comparing the current trend data to historical trend data, and (iii) when the current trend data and the historical trend data match, selecting between transmitting and suppressing the request for updated content based on the historical trend data.
 	However, the prior arts of record such as Elmachtoub and Barth do not teach or fairly suggest the steps as when transmission of an update request is selected, transmitting at least one update request to at least one of the external data sources based on the initial content and the optimization parameters.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/19/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156